Citation Nr: 0407325
Decision Date: 01/12/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-04 179	)	DATE JAN 12 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for psychiatric disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for residuals of shell fragment wounds of the posterior neck, with cicatrix, involving Muscle Group XXIII, currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include whether a reduction from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


 ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

In a March 2001 statement, the veteran requested a personal hearing before a hearing officer at the RO.  In a May 2002 statement, however, he asked that the requested hearing be postponed until after he was afforded additional VA examinations.  The record reflects that once the referenced examinations were accomplished, the RO did not schedule the veteran for his requested hearing.

In December 2003, the Board wrote the veteran and requested that he clarify whether he still desired a hearing before a hearing officer at the RO.  The veteran responded in January 2004 that not only did he did still want a hearing before a hearing officer, but that he also desired a Board hearing, either before a traveling member of the Board, or through videoconferencing techniques.

Since the veteran has indicated that he still desires to attend a hearing before a hearing officer at the RO, and as he has recently expressed a desire to attend a Board hearing as well, the Board concludes that remand of the case is appropriate in order to afford the veteran his requested hearings.  See 38 C.F.R. §§ 3.103, 20.700 (2003).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  With any necessary authorization from the veteran, the RO should attempt to obtain and associate with the claims file any medical records identified by the veteran which have not been secured previously.

2.  If the RO is unsuccessful in obtaining any medical records identified by the veteran, it should inform the veteran and his representative of this and ask them to provide a copy of the outstanding medical records.

3.  Then, the RO should schedule the veteran for a hearing before a hearing officer at the RO.

4.  Thereafter, the RO should review the record and ensure that all development actions have been conducted and completed in full.  The RO should then undertake any other action required to comply with the notice and duty-to-assist requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and VA's implementing regulations found at 38 C.F.R. § 3.159.  Then, the RO should re-adjudicate the issues on appeal.

5.  If any benefits sought on appeal are not granted to the veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the veteran and his representative with an appropriate opportunity to respond.

6.  After the above has been accomplished, the RO should contact the veteran and request that he clarify whether he desires to attend a hearing before a traveling member of the Board, or a videoconference hearing before a member of the Board.  If the veteran thereafter clarifies the type of Board hearing he desires, the RO should schedule the veteran for the identified type of Board hearing.  If the veteran does not indicate a preference for a particular type of Board hearing, the RO should schedule the veteran for a hearing before a traveling member of the Board. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is otherwise notified by the RO.  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).
